DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Pre-amendment
The present office action is made in response to the Pre-amendment filed by applicant on 2/26/2020 and the response filed by applicant on 3/13/2020.
A) Regarding to the claims, it is noted that in the Pre-amendment of 2/26/2020, applicant has canceled claim 1 and added a new set of claims, i.e., claims 2-26, into the application. There is not any claim being amended; and
B) Regarding to the drawings, in the response filed on 3/13/2020, applicant has submitted a set of eight replacement sheets contained figures 1-8.
Election/Restrictions
In response to the Election/Restriction mailed to applicant on 2/7/2022, applicant has made an election of Invention in the reply filed on 2/28/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a result of applicant’s election, claims 2-14 and 17-26 are examined in the present office action, and claims 15-16 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 15-16 will be rejoined if the linking claim 2 is later found as an allowable claim.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 11/453,983, filed on 6/16/2006.
Drawings
6.	The set of eight replacement sheets contained figures 1, 2a-2c, 3a-3c and 4 were received on 3/13/2020. As a result of the changes to the drawings, the application now contains a total of eight sheets which includes eight replacement sheets contained figures 1, 2a-2c, 3a-3c and 4 as filed on 3/13/2020, and not any sheet as originally filed on 2/21/2020. The mentioned total of eight sheets contained figures 1, 2a-2c, 3a-3c and 4 are objected by the examiner for the following reason(s).
7.	The drawings are objected to because the use of numerical reference “1” in figure 1 is unclear. In particular, it is unclear to which component the numerical reference of “1” in figure 1 refers. Applicant is respectfully invited to review each of figures 22, 2c and 3a-3c for the use of the mentioned numerical reference.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The specification is objected to because it does not have headlines for the purpose of providing a clear framework of the specification. Appropriate correction is required.
10.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
11.	The disclosure is objected to because of the following informalities: In paragraph [0001]: on line 2 of the paragraph: “2016, which” should be changed to --2016, issued as U.S. Patent No. 10,620,422, which--.  Appropriate correction is required.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitations are:
a) “a reversal system” as recited in claim 2;
b) “lens arrangements” as recited in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


16.	Claims 2-14 and 17-26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for the following reasons:
a) Claim 2 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph,    because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
b) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
17.	Claims 3-4, 9-14, 17-18 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
The claim is rejected because the disclosure, as originally filed, does not provide sufficient information/description to enable one skilled in the art to make a far-optical device having a reversal system with an adjustable optical magnification having a zoom (magnification zoom ratio/magnification ?) greater than four time, see its base claim 2 on lines 1-2, wherein the reversal system further comprises a beam deflection  means disposed on an eyepiece side of the reversal system as recited in the claim on lines 1-2 (examiner’s emphasis).
Applicant is respectfully invited to review the specification, in particular, in pages 3-5 and figs. 3a-3c in which the specification discloses that the reversal system comprises a fixed field lens arrangement, two movable lens arrangements (3a, 3b) and a beam deflection means (2) in the form of a cemented lens arrangement (7) wherein the beam deflection means (2) is disposed on an eyepiece side of the reversal system, see paragraphs [0017]-[0018]. It is noted that as disclosed in paragraph [0015]-[0016], the movements of the lens arrangements (3a, 3b) changes the zoom ratio/magnification of the far-optical device from one/single magnification, see fig. 2a, to 4, see figure 2c. The addition of the beam deflection  means (2) into the conventional far-optical device of figs. 1-2 changes the zoom ratio/magnification of the invention to at least four times, see paragraphs [0017]-[0018]. Thus , the reversal system of the far-optical device as recited in present claim 2 has a beam deflection device (2). As a result, then it is unclear which additional beam deflection means of the far-optical device is claimed in present claim 3. In other words, the disclosure, as originally filed, does not disclose a far-optical 
b) Each of claims 4, 9, 12-14, 17-18 and 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
18.	Claims 2-14 and 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the claim is rejected because the disclosure does not provide sufficient information/description to enable one skilled in the art to make a far-optical device having a reversal system with an adjustable optical magnification wherein a zoom (zoom ratio/magnification ?) is greater than four times as claimed. 
Applicant is respectfully invited to review the specification, in particular, in pages 3-5 and figs. 3a-3c in which the specification disclose that the reversal system comprises a fixed field lens arrangement, two movable lens arrangements (3a, 3b) and a beam deflection means (2) in the form of a cemented lens arrangement (7) wherein the beam deflection means (2) is either fixed or movable along an optical axis, see paragraphs [0018] and [0020]. While the 
Applicant should note that:
the power or focal length of a thick lens is calculated by the following formula:
Ø =  1/f = (n -1) (1/R1  - 1/R2 + (d * (n -1))/ (n*R1*R2))
Where Ø is power of the lens, f is a focal length of the lens, n is refractive index of the material used to make the lens, R1 and R2 are radius of curvatures of the objective-side lens surface and the image-side lens surface of the lens, and d is a thickness of the lens; and
the power or focal length of a cemented lens constituted by a first lens and a second lens is calculated by the following formula:
1/fc =  1/f1 + 1/f2 – d/(f1*f2)

With the mentioned formula then to design a lens having a particular power or a focal length by using a software, one skilled in the art still needs at least some information related to the shape of the lenses constituted the cemented lens, the refractive index of the material used to make each lens of the cemented lens, … 
In other words, the specification does not provide sufficient to make a reversal system having a field lens, two movable lens arrangements (3a, 3b) and a bean deflection means (2) having a lens arrangement wherein the reversal system has a zoom (zoom ratio/magnification ?) larger than 4 times with the only information of the reversal system is the diopters of the lens arrangements 3a, 3b and 7.
Further, as disclosed in paragraph [0020] then it is unclear how the zoom (zoom ratio/magnification ?) is determined when the beam deflection means (2) is fixed. In other words, how the zoom (zoom ratio/magnification ?) is calculated when the beam deflection means (2) is fixed/stationary? Applicant should note that when the beam deflection means (2) is fixed/stationary then the zoom/magnification ratio is determined by the distances of movements of the lens arrangements (3a, 3b).
b) Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the following reasons:
b1) The claim is rejected because the disclosure does not provide sufficient information/description to enable one skilled in the art to make a far-optical device having a reversal system with an adjustable optical magnification having a zoom (zoom ratio/magnification ?) greater than four time, see its base claim 2 on lines 1-2, wherein the reversal system further comprises a beam deflection  means disposed on an eyepiece side of the reversal system as recited in the claim on lines 1-2 (examiner’s emphasis).
Applicant is respectfully invited to review the specification, in particular, in pages 3-5 and figs. 3a-3c in which the specification disclose that the reversal system comprises a fixed field lens arrangement, two movable lens arrangements (3a, 3b) and a beam deflection means (2) in the form of a cemented lens arrangement (7) wherein the beam deflection means (2) is disposed on an eyepiece side of the reversal system, see paragraphs [0017]-[0018]. It is noted that as disclosed in paragraph [0015]-[0016], the movements of the lens arrangements (3a, 3b) changes the zoom ratio/magnification of the far-optical device from one/single magnification, see fig. 2a, to 4, see figure 2c. The addition of the beam deflection  means (2) into the conventional far-optical device of figs. 1-2 changes the zoom ratio/magnification of the invention to at least four times, see paragraphs [0017]-[0018]. Thus , the far-optical device as recited in present claim 2 has a beam deflection device (2) already. As a result, then it is unclear which additional beam deflection means of the far-optical device is claimed in present claim 3. In other words, the disclosure does not disclose a far-optical device having a reversal system constituted by two beam deflection means as claimed in present claim 3; and
b2) The claim is rejected because the disclosure does not provide sufficient information/description to enable one skilled in the art to make a far-optical device having a reversal system with an adjustable optical magnification wherein a subjective field of view of the far-optical device is at least 220 at all magnification of the reversal system as claimed. 
0 at all magnification of the reversal system, see paragraph [0018]; however, there is not any description/details related to the distances between two lens arrangements (3a, 3b) and distances between the second lens arrangement (3b) and beam deflection means (2); the distance between a close-up status and a long shot, i.e., a wide angle/close-up status/end and a telephoto/infinity status/end; and the optical characteristics of the lenses constituted the lens arrangements (3a, 3b) and the lenses (7) constituted the beam deflection means (2) for warrant the result that the zoom (magnification ?) has a value of five, six, twelve, thirty, … as read from the claimed range. 
Further, as disclosed in paragraph [0020] then it is unclear how the zoom (magnification ?) and the subject field of view are determined when the beam deflection means (2) is fixed. In other words, how the zoom (zoom ratio/magnification ?) and the subjective field of view are calculated when the beam deflection means (2) is fixed/stationary? Applicant should note that when the beam deflection means (2) is fixed/stationary then the zoom/magnification ratio is determined by the distances of movement of the lens arrangements (3a, 3b) only?

d) Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the claim is rejected because the disclosure does not provide sufficient information/description to enable one skilled in the art to make a far-optical device having a reversal system with an adjustable optical magnification and a beam deflection means wherein the beam deflection means has a refractive power between -20dpt and -40dpt as claimed. 
Applicant is respectfully invited to review the specification, in particular, in pages 3-5 and figs. 3a-3c in which the specification disclose that the reversal system comprises a fixed field lens arrangement, two movable lens arrangements (3a, 3b) and a beam deflection means (2) in the form of a cemented lens arrangement (7) wherein the beam deflection means (2) is either fixed or movable along an optical axis, see paragraphs [0018] and [0020]. While the specification disclose the powers of the beam deflection means (2), see paragraph [0022]; however, there is not any description/details related to the optical characteristics such as radius of curvatures, thickness, material, i.e., refractive index, Abbe number, used to make the lens arrangements (7) for warrant the results that the refractive power of the beam deflection element is in the claimed range.
Applicant should note that:
the power or focal length of a thick lens is calculated by the following formula:
Ø =  1/f = (n -1) (1/R1  - 1/R2 + (d * (n -1))/ (n*R1*R2))

the power or focal length of a cemented lens constituted by a first lens and a second lens is calculated by the following formula:
1/fc =  1/f1 + 1/f2 – d/(f1*f2)
Where fc is focal length of the cemented lens, f1 is the focal length of the first lens and f2 is focal length of the second lens, and dc is thickness of the layer/adhesive used to cement the lenses.
With the mentioned formula then to design a lens having a particular power or a focal length by using a software, one skilled in the art still needs at least some information related to the shape of the lenses constituted the cemented lens, the refractive index of the material used to make each lens of the cemented lens, …
e) Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
e1) the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the claim is rejected because the disclosure does not provide sufficient information/description to enable one skilled in the art to make a far-optical device having a reversal system with an adjustable optical magnification and a beam deflection means wherein the beam deflection means has a total focal length of at most 11 mm at least for light of a wavelength of about 550 nm as claimed. 

Applicant should note that:
the power or focal length of a thick lens is calculated by the following formula:
Ø =  1/f = (n -1) (1/R1  - 1/R2 + (d * (n -1))/ (n*R1*R2))
Where Ø is power of the lens, f is a focal length of the lens, n is refractive index of the material used to make the lens, R1 and R2 are radius of curvatures of the objective-side lens surface and the image-side lens surface of the lens, and d is a thickness of the lens; and
the power or focal length of a cemented lens constituted by a first lens and a second lens is calculated by the following formula:
1/fc =  1/f1 + 1/f2 – d/(f1*f2)

With the mentioned formula then to design a lens having a particular power or a focal length by using a software, one skilled in the art still needs at least some information related to the shape of the lenses constituted the cemented lens, the refractive index of the material used to make each lens of the cemented lens, …
In other words, the specification does not provide sufficient to make a reversal system having a field lens, two movable lens arrangements (3a, 3b) and a bean deflection means (2) having a lens arrangement wherein the reversal system has a total focal length is at most 11 mm with the only information of the reversal system is the diopters of the lens arrangements 3a, 3b and 7.
e2) what is “a maximum magnification of the reversal system” does applicant imply here? Applicant should note that while the specification, in paragraph [0018] discloses that “It is desirably … at all magnification stages” (paragraph [0018], lines 4-8); however, “at least sixfold” does not define a “maximum” magnification due to the terms “at least”. 
f) Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the claim is rejected because the disclosure does not provide sufficient information/description to enable one skilled in the art to make a far-optical device having a reversal system with an adjustable optical magnification and a beam deflection means wherein the reversal system has a subject field of view in the range of 220 to 240 for all magnification of the reversal system as claimed. 
0 at all magnification of the reversal system, see paragraph [0018]; however, there is not any description/details related to the description/details related to the optical characteristics such as radius of curvatures, thickness, diameter, material, i.e., refractive index, Abbe number, used to make the lens arrangements (3a, 3b, 7) for warrant the results that the subject field of view is in the claimed range. 
g) Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element e) above.
h) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
19.	Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a far-optical device having a reversal system with an adjustable optical magnification means (3a, 3b) and a beam deflection means (2) 
b) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above. In particular, the far-optical device does not have more than one objective and does not have more than one eyepiece. The terms “at least one objective (eyepiece)” as recited in the claim on each lines 2 and 3 is understood as there are two, four objectives (or eyepieces) in the far-optical device.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 2-14 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for the following reasons:
a1) the feature thereof “ a reversal system … and having a zoom greater than four times” (lines 1-2) is indefinite. What does applicant mean by “zoom” in the mentioned feature? Applicant should note that a zoom is defined as “a change smoothly from a long shot to a close-up or vice versa” (in a camera). Does applicant intend to mean that the reversal system has a zoom ratio (or magnification) greater than four times? and
a2) The feature thereof “ a reversal system … and having a zoom greater than four times” (lines 1-2) is indefinite because it claims an open range. In particular, any number such as twelve, thirty , … is considered as a number inside the range as claimed while the specification does not provide support for such numbers.
b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it claims an open range in the feature thereof “The far-optical device … is at least 220” (lines 1-3). In particular, any number such as 560, 105.320, 1780 … is considered as a number inside the range as claimed while the specification does not provide support for such numbers.
c) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the optical bam deflection means … the eyepiece” (lines 5-6). It is completely unclear about the location of the beam deflection device 
d) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the optical bam deflection means … the far-optical device” (lines 1-3). What does applicant mean by the arrangement of the beam deflection means with respect to the eyepiece by “which faces away from the eyepiece” (line 2)? 
Applicant is respectfully invited to review the specification in paragraphs [0018]-[0020] and figs. 3 in which the disclosure discloses that the beam deflection means (2) is positioned/located between the reversal system (3a, 3b) and position/location of an eyepiece-side image plane (as understood the eyepiece-side image plane is defined/marked as a “X” in each of the figures 3. See also an arrangement of the objective lens (4), the objective-side image plane (9), the reversal system (1), the eyepiece-side image plane (10) and the eyepiece (5) as provided in fig. 1). The examiner is of opinion that the terms “which faces away from the eyepiece” should be amended as --which faces towards the eyepiece--? Correction or explanation is required.
e) Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the reversal system … along control grooves” (lines 1-2). What does applicant mean by “control grooves” (line 2)?
f) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim is rejected because the location/position of the beam deflection means as recited in the claim fails to limit the subject matter of the claim 9 upon which it depends. Applicant should note that the base claim 9 recites that the beam deflection means is located “between the eyepiece facing side of the reversal system and the eyepiece”, see claim 9 on lines 5-6. Thus, claim that the beam deflection means is arranged on the eyepiece facing side as in the feature thereof “the optical beam … the reversal system” (claim 10, lines 102) fails to further limit the location/position of the beam deflection means with respect to the so-called “eyepiece facing side of the reversal system” and “the eyepiece” recited in its base claim 9, lines 5-6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
24.	Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. Applicant should note that all features recited in claim 6, lines 1-2, are read from the features recited in claim 5, line 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
25.	Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24. Applicant should note that all features recited in claim 25, lines 1-2, are read from the features recited in claim 24, line 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
27.	Claims 2-14 and 19-26, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-15, 17-18 and 20 of U.S. Patent No. 7,742,228. Although the claims at issue are not identical, they are not all features recited in present claims 2-14 and 19-26 are read from features recited in Patent claims 1-9, 13-15, 17-18 and 20.
In particular, the features recited in present claims 2-3, 9, 11 are read from features recited in Patent claim 1; the features recited in present claim 4 are read from features recited in Patent claim 2; the feature recited in present claims 5-6 are read from features recited in Patent claim 3; the features recited in present claim 7 are read from features recited in Patent claim 4; the feature recited in present claim 8 are read from features recited in Patent claim 5; the features recited in present claim 10 are read from features recited in Patent claim 6; the feature recited in present claims 12-14 are read from features recited in Patent claims 7-9, respectively; the features recited in present claims 19-21 are read from features recited in Patent claim 2; the feature recited in present claims 5-6 are read from features recited in Patent claims 13-15, respectively; the features recited in present claims 22-23 are read from features recited in Patent claims 17-18, respectively; the features recited in present claims 24-25 are read from features recited in Patent claim 20; and the features recited in present claim 26 are read from features recited in Patent claim 13.
28.	Claims 2-14 and 17-26, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-19 of U.S. Patent No. 8,054,544. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 2-14 and 17-26 are read from features recited in Patent claims 1-11 and 14-19.
In particular, the features recited in present claims 2-3 are read from features recited in Patent claim 1; the features recited in present claims 4-13 are read from features recited in .
29.	Claims 2-12, 14, and 19-26, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, 13 and 21 of U.S. Patent No. 8,786,947. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 2-12, 14 and 19-26 are read from features recited in Patent claims 1-2, 4-10, 13 and 21.
In particular, the features recited in present claim 2 are read from features recited in each of Patent claims 1, 2, 4, 13 and 21; the features recited in present claims 3-7 are read from features recited in each of Patent claims 4 and 21; the feature recited in present claim 8 are read from features recited in Patent claim 5; the features recited in present claim 9 are read from features recited in Patent claim 4; the feature recited in present claim 10 are read from features recited in Patent claim 6; the features recited in present claims 11, 24 and 25 are read from features recited in Patent claim 4; the feature recited in present claim 12 are read from features recited in Patent claim 7; the features recited in present claims 14 are read from features recited in Patent claim 8; the feature recited in present claim 19 are read from features recited in Patent claim 10; the features recited in present claim 20 are read from features recited in Patent claim 21; the features recited in present claims 22-23 are read from .
30.	Claims 2-3, 5-11, 14, 19, and 22-26, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7 of U.S. Patent No. 9,529,857. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 2-3, 5-11, 14, 19, and 22-26 are read from features recited in Patent claims 1-3, 5 and 7.
In particular, the features recited in present claims 2-3, 7-11 are read from features recited in Patent claim 1; the features recited in present claims 5-6 and 24-25 are read from features recited in Patent claims 2-3, respectively; the feature recited in present claim 14 are read from features recited in Patent claim 7; and the features recited in present claims 19 and 26 are read from features recited in Patent claim 1 in which a far-optical device is considered as a telescope.
31.	Claims 2-9, 11-12, 14, 19, and 22-26, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-8 of U.S. Patent No. 10,620,422. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 2-9, 11-12, 14, 19, and 22-26are read from features recited in Patent claims 2 and 4-8.
In particular, the features recited in present claim 2 are read from features recited in Patent claim 4; the features recited in present claim 3 are read from features recited in Patent claim 7, respectively; the feature recited in present claims 5-6 are read from features recited in Patent claim 6; the features recited in present claims 7-9, 11-12, 19, 22 and 26 are read from .
Claim Rejections - 35 USC § 102
32.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
33.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

34.	Claims 2-9, 11-13 and 19-20, as best as understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Uehara (US Patent No. 4,249,793).
Uehara discloses a far-optical device, see column 1.

b) Regarding to the features recited in present claim 3, the device comprises an optical beam deflection means (L13) disposed on an eyepiece facing side of the reversal system (L1), such that at all magnifications of the reversal system a subjective field of view of the far-optical device is 600 which is larger than 220.
c) Regarding to the features recited in present claim 4, the optical beam deflection means (L13) disposed on an eyepiece facing side of the reversal system (L1), and wherein the adjustable optical magnification means (L12, P, L13) or the optical beam deflection means (L13) is integrated into the reversal system, or the adjustable optical magnification means and the optical beam deflection means (L12, P, L13) are integrated into the reversal system. 
d) Regarding to the features recited in present claims 7-8, the reversal system (L12, P, L13) has  two optical elements in the form of lens arrangements (L12, L13) which are movable relative to each other.
e) Regarding to the features recited in present claim 9, the device comprises the optical beam deflection means (L13) disposed on an eyepiece facing side of the reversal system (L12, P, L13); one objective (L11); and one eyepiece (L2) wherein the optical beam deflection means (L13) is arranged between an eyepiece facing side of the reversal system and the eyepiece. 
f) Regarding to the features recited in present claim 11, the optical beam deflection means (L13) is fixedly arranged on an eyepiece facing side of the reversal system (L12, P, L13) 
g) Regarding to the features recited in present claims 12 and 13, the optical beam deflection means (L13) disposed on an eyepiece facing side of the reversal system, and wherein the optical beam deflection means (L13) has two lenses which are glued together. 
h) Regarding to the features recited in present claim 19, the far-optical device is a telescope, see column 1. 
i) Regarding to the features recited in present claim 20, the device has a subjective field of view of the far-optical device is 600 at all magnifications of the reversal system wherein the device is used to view object/screen with daylight which includes light of a wavelength of about 550 nm. 
35.	Claims 2, 4-13 and 19-21, as best as understood, are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thomas (US Patent No. 7,684,114).
Thomas discloses a scope with improved magnification system.
a) Regarding to the features recited in present claim 2, the system as provided by Thomas in columns 19-23 and shown in figs. 18-26 comprises a reversal system ((1020)) having an adjustable magnification means (1022) and a beam deflection means (1024) wherein the reversal system (1020) has a zoom range greater than 4 times, see columns 21-22.
b) Regarding to the features recited in present claim 4, the optical beam deflection means (1024) disposed on an eyepiece facing side of the reversal system (1020), and wherein the adjustable optical magnification means (1022) or the optical beam deflection means (1024) 
c) Regarding to the features recited in present claims 5-6, the reversal system (1020) provided by Thomas has a magnification of 5X, 6X, 7X, …, see column 22.
d) Regarding to the features recited in present claims 7-8, the reversal system (1020) has  three optical elements in the form of lens arrangements (1021, 1022, 1024) which each is movable relative to each other.
e) Regarding to the features recited in present claim 9, the device as provided by Thomas comprises the optical beam deflection means (1020) disposed on an eyepiece facing side of the reversal system (1020); one objective (1012); and one eyepiece (152) wherein the optical beam deflection means (1024) is arranged between an eyepiece facing side of the reversal system and the eyepiece. 
f) Regarding to the feature recited in present claim 10, the beam deflection means (1024) is either moveable or fixed, see columns 20-21.
g) Regarding to the features recited in present claim 11, the optical beam deflection means (1024) is arranged on a side, which faces away from the eyepiece, of an eyepiece-side image plane (I) of the far-optical device. 
h) Regarding to the features recited in present claims 12 and 13, the optical beam deflection means (1024) disposed on an eyepiece facing side of the reversal system, and wherein the optical beam deflection means (1024) can have more than one lens, see column 20 which is understood as the beam deflection means (1024) can have lenses separated from each other or cemented together.

j) Regarding to the features recited in present claim 20, the device has a subjective field of view of the far-optical device is 600 at all magnifications of the reversal system wherein the device is used to view object/screen with daylight which includes light of a wavelength of about 550 nm. 
k) Regarding to the features recited in present claim 21, the movable lenses (1021, 1022, 1024) each is movable along control groves, see columns 20-21 and figs. 24-25.
Claim Rejections - 35 USC § 103
36.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

37.	Claim 21, as best as understood,  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uehara in view of Mai et al (US Patent No. 5,671,088).
It is noted that while Uehara disclose that each of the lenses (L12, L13) and the prism (P) is movable for the purpose of varying magnification; however, Uehara does not positively disclose that the mentioned elements each is moved along a so-called “control groves” as claimed in present claim 21. However, an optical device having a reversal system constituted by lenses wherein each lens is moved along a control groove is known to one skilled in the art as can be seen in the telescope provided by Mai et al, see column 3 and fig. 1, in which Mai et al discloses a barrel supporting optical elements of a reversal system wherein each of movable .
38.	Claim 3, as best as understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US Patent No. 7,684,114) in view of Uehara (US Patent No. 4,249,793).
a) Regarding to features recited in present claim 3, it is noted that while the scope with improved magnification system as provided by Thomas in columns 19-23 and shown in figs. 18-26 comprises a reversal system (1020) having an adjustable magnification means (1022) and a beam deflection means (1024) wherein the reversal system (1020) has a zoom range greater than 4 times, see columns 21-22; however, Thomas does not disclose that the scope has a subject field of view of at least 220 at all magnifications as recited in the present claim 3.
However, a scope having an improved magnification system wherein the subject field of view is larger than 220 at all magnifications in a range of 6X to 9X is known to one skilled in the art as can be seen in the device provided by Uehara. In particular, Uehara discloses a binocular constituted by two monoculars wherein each monocular comprises an objective lens, a reversal system and an eyepiece lens wherein the monocular has a magnification in the range of 6X to 9X and a field of view of 600. See Uehara, columns 2-3 and figs. 1-2. Thus, it would have been obvious to one skilled in the art at the time the invention was made to modify the scope provided by Thomas by using suitable optical elements so that the scope has a field of view 0 as suggested by Uehara for the purpose of providing a large field of view to a user.
Conclusion
39.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
40.	The US Patent No. 3,782,822 is cited as of interest in that it discloses a scope having an objective lens, an image erecting system in the form of a zoom lens, and an eyepiece.
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872